Citation Nr: 1402255	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for headaches to include as secondary to a laceration injury of the left eyebrow.

2. Entitlement to service connection for glaucoma of the right eye to include as secondary to a laceration injury of the left eyebrow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

This appeal was processed using the paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active military service from July 1967 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Procedural History

The instant case was previously before the Board in November 2011, at which time the Board issued a decision denying the Veteran's claims of service connection.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in November 2012, issued an order granting a Joint Motion for Remand, vacating the November 2011 Board decision and remanding the Veteran's claims for further consideration.  The Board then remanded the instant claims to the Agency of Original Jurisdiction (AOJ) in July 2013 for further development.  The case is once again before the Board for appellate review.

The issue of service connection for glaucoma of the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran does not suffer from a chronic disability manifested by headaches that is caused or aggravated by his service-connected laceration injury of the left eyebrow.
CONCLUSION OF LAW

A chronic headache disability was not caused or aggravated by a laceration injury to the left eyebrow and was not otherwise incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran a notice letter in November 2007 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his underlying claim of service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the September 2013 VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of the diagnosis provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was previously remanded by the Board in July 2013.  Specifically, the Board instructed that the Veteran be provided an additional VA examination to obtain an opinion regarding aggravation of his claimed headaches.  The Veteran was provided the requested examination in September 2013, which the Board has found to be adequate.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran claims entitlement to service connection for a chronic headache disability, which he asserts was caused or aggravated by an in-service laceration injury to the left eyebrow.  

Initially, the Board observes that service treatment records show that the Veteran entered service and did not have any pertinent abnormalities.  He sustained a laceration injury to the forehead around the left eyebrow in September 1969.  However, for the reasons discussed below, the Board finds that service connection for headaches is not warranted, as the preponderance of the evidence is against a finding that the Veteran has been diagnosed with a chronic headache disability at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Regarding the issue of a current disability, the Veteran was provided a VA examination in March 2008, at which he reported lifelong headaches without aura, nausea, vomiting or light/sound hypersensitivity.  He self-treated with over-the-counter Advil with complete relief.  He reported they are frontal headaches and denied any loss of sense of smell or taste or any other neurological signs.  Physical examination was unremarkable, and a diagnosis of tension headaches was rendered per the Veteran's report, and it was opined that such was unrelated to in-service trauma via incurrence or aggravation. 

At a September 2013 VA examination, the Veteran again reported nearly daily headaches that are relieved after taking two over-the-counter Advil in the morning.  He described his headaches as frontal pain with sensitivity to light, which the examiner found are not characteristic of migraine headaches.  Following a review of the Veteran's claims file and medical history, as well as a physical examination of the Veteran, the VA examiner noted a problem of headaches, but determined there is no pathologic headache diagnosis.  In this regard, the VA examiner noted that medical records clearly document that the Veteran had no residuals following the laceration, and self-reported no residuals at a 2007 VA examination.  Further, the VA examiner noted that the Veteran's treatment records do not document any complaints of headaches or treatment for a headache condition.  Finally, the VA examiner notes the March 2008 diagnosis of tension headaches remains the only diagnosis of record.

In deciding whether the Veteran suffers from a chronic headache disability, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

The Board finds the diagnosis of tension headaches contained in the March 2008 VA examination report to be of less significant probative value in comparison to other evidence of record, particularly the September 2013 VA examination report.  Initially, the Board notes that the March 2008 VA examiner provided no clinical basis for the diagnosis of tension headaches, apparently basing the diagnosis solely on the Veteran's self-reported history.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

In comparison, the September 2013 VA examiner provides a clinical rationale for the determination that the Veteran does not suffer a chronic headache disability, namely citing earlier subjective reports that he suffered no residuals from the in-service injury, his current reports regarding symptomatology, and the absence of any complaints of, or treatment for, headaches as reflected in his VA treatment records.  Based on this rationale, the Board assigns significant probative weight to the September 2013 VA examination report which found no pathologic headache disorder.  Evans, 12 Vet. App. 22.

The Board acknowledges the Veteran's complaints of headaches, and that he is competent to report such symptomatology.  However, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran is not shown to have the medical expertise required to competently diagnose himself with a chronic headache disability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board concludes that the preponderance of the evidence is against the claim for service connection for a chronic headache disability.  As the Board has found that the Veteran has not been diagnosed with a chronic disability at any point during the appeal period, the question of whether the Veteran's service-connected disability has caused or aggravated the Veteran's headaches is rendered moot.  Allen, 7 Vet. App. at 448.  The benefit of the doubt rule therefore does not apply, and service connection for a chronic headache disability is not warranted.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a chronic headache disability is denied.


REMAND

The Veteran also claims service connection for glaucoma of the right eye as secondary to his service-connected laceration injury of the left eyebrow.  In the July 2013 remand, the Board instructed the Veteran be provided a VA examination, and that the examiner specifically address the date of onset of any right eye glaucoma, as well as provide an opinion as to whether the Veteran's current right eye glaucoma was caused or aggravated by his service-connected residuals of a traumatic injury.

While the Veteran was provided a VA examination in September 2013, other than confirming a diagnosis of glaucoma and noting it is "clearly being aggravated by...diabetes," the VA examiner did not address the etiology of the Veteran's right eye glaucoma, nor provide the opinions requested by the Board.  Therefore, another remand is necessary to obtain the requisite opinions regarding secondary service connection.  See Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the September 2013 VA examiner for an addendum opinion.  If this examiner is not available, forward the claims file to another appropriate VA examiner, affording the Veteran a new VA examination if deemed clinically necessary.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Following a review of the entire claims folder and physical examination of the Veteran (if deemed necessary), the examiner is requested to specifically address the following:

a. Provide an opinion as to the date of onset of any right eye glaucoma.

b. Provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's right eye glaucoma was caused or aggravated by service-connected residuals of a traumatic injury (laceration scar of the left eyebrow).  Aggravation is defined as a permanent worsening beyond normal progression as opposed to temporary flare-ups or increase in symptoms.

A complete rationale must accompany all opinions offered.  If the examiner is unable to offer an opinion without resorting to speculation, it should be so stated along with a detailed medical explanation taking into consideration all pertinent medical evidence of record.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


